The opinion of the court was delivered by
Gibson, C. J.
The right of the administrator to appeal is resisted, because he is not, in the language of the act, “ a party aggrieved,” the decree of distribution being adequate to his protection from the consequences of a mispayment in rendering obedience to it. He is undoubtedly not aggrieved by it in his own person, and the argument *272is certainly an imposing one ; but in giving the first impression to the construction of this law, we must look beyond its letter and interpret it liberally, in furtherance of convenience and justice.
The administrator is not a stranger, but a trustee for the parties beneficially entitled; so that it requires but little violence to the letter, and certainly none to the spirit of the law, to treat him in circumstances like the present, as the representative of those who may have been aggrieved. The actual parties we are informed reside in Germany, Italy and Holland, and if denied the benefit of an appeal by their trustee, would be concluded by a decree from which they have had no opportunity to appeal for themselves. As the case has been stated at the bar, notice was published in this city on the 6th day of October, that the auditors would meet to distribute the estate on the seventeenth of the same month ; and on the third of November following, distribution was decreed, by which the rights of the claimants would be bound to the value of a million and a quarter of dollars.
It is true, they would have three years from the final decree to appeal for themselves; but the fund would go in the mean time, into the hands of the distributees, without security to refund it in case of a reversal. It may be that no loss would be incurred by that; but the actual parties have had neither hearing nor opportunity to obtain it, and it seems reasonable to suffer their trustee to obtain it for them, the funds remaining with him in the mean time under the guarantee of his administration bond. Had they actually appeared or refused to do so, his authority in this respect would have been superseded; but under the circumstances, it would seem consistent with expediency and justice, to treat him as their representative with power to appeal for all.
As to the quantum of the security to be given, it is necessary to say no more, than that it is a matter for the discretion of the Orphans’ Court. Yet it may not be improper to intimate, that the security is not necessarily to be measured by the quantum of the estate, which is presumed to be already secured in the hands of the administrator. Under the effect of any other rule, the very magnitude of the injury from an erroneous decree might deprive the party of his remedy. The court will take care, that the interests involved will be fully secured as to costs, compensation for delays, or any other matter that may affect the claimants incidentally, and the necessary discretion therefore is wisely deposited where a superior knowledge of the circumstances enables the court to graduate the security to the exigencies of the particular case, by requiring what is adequate to the purposes of perfect protection, and no more.
Let the rule be made absolute.
Rule absolute.